
Back to Form 10-Q [form10q.htm]
Exhibit 10.8



WELLCARE HEALTH PLANS, INC.


Non-Employee Director Compensation Policy


This Non-Employee Director Compensation Policy (the “Policy”) sets forth the
compensation to be paid to non-employee members (“Non-Employee Directors”) of
the Board of Directors (the “Board”) of WellCare Health Plans, Inc. (the
“Company”).


Annual Retainers and Fees


The following retainers and fees shall be paid quarterly at the end of the
period and shall be cumulative.  A member of the Board or any of its committees
other than the Special Litigation Committee (as provided below), who serves on
such during a portion of a quarterly period, shall be paid the full quarterly
retainer.


All Non-Employee Directors:


 
·
A base annual retainer of $50,000.



Committee Members:


 
·
Each member of the Audit Committee shall receive an additional annual retainer
of $12,000.



 
·
Each member of the Compensation Committee, the Nominating and Corporate
Governance Committee, the Health Care Quality and Access Committee and the
Regulatory Compliance Committee shall receive an additional annual retainer of
$8,000.



 
·
Each member of the Special Committee shall receive an additional annual retainer
of $60,000.



 
Committee Chairs:



 
·
The chairperson of the Audit Committee shall receive an additional annual
retainer of $8,000.



 
·
The chairperson of the Compensation Committee, the Nominating and Corporate
Governance Committee, the Health Care Quality and Access Committee and the
Regulatory Compliance Committee shall receive an additional annual retainer of
$4,000.



 
·
The chairperson of the Special Committee shall receive an additional annual
retainer of $30,000.


 
 

--------------------------------------------------------------------------------

 


 
Lead Director:



 
·
The lead director shall receive an additional annual retainer of $15,000.



Special Litigation Committee:


 
·
So long as the Special Litigation Committee consists of one member, that member
shall receive an annual fee of $90,000, or for any shorter period thereof, a fee
based on such annual fee calculated on a pro-rata, monthly basis.



Meeting Fees


Each Non-Employee Director shall receive an additional $2,000 for each meeting
of the full Board of Directors attended in person, telephonically or by way of
other remote or electronic means.


Initial Equity Awards


Unless otherwise determined by the Compensation Committee and subject to the
Compensation Committee’s approval, upon, and contingent on, a new Non-Employee
Director’s appointment or election to the Board, newly elected or appointed
members of the Board shall receive an initial grant of restricted stock valued
at approximately $150,000 (based on the closing price on the grant date),
pursuant to and in accordance with the terms and provisions of a restricted
stock agreement and the WellCare Health Plans, Inc. 2004 Equity Incentive Plan
(the “2004 Equity Plan”).  Such grant of restricted stock shall vest in equal
parts on the first, second and third anniversary of the date of grant.


Annual Equity Awards


Unless otherwise determined by the Compensation Committee and subject to the
Compensation Committee’s approval, each Non-Employee Director, other than a
Non-Employee Director joining the Board at the annual meeting, shall receive an
annual grant of restricted stock valued at approximately $100,000 (based on the
on the closing price on the grant date), pursuant to and in accordance with the
terms and provisions of a restricted stock agreement and the 2004 Equity
Plan.  Unless otherwise determined by the Compensation Committee, all such
annual grants shall be granted on the date of the Company’s annual meeting of
shareholders.  Such grant of restricted stock shall vest in full on the earlier
of the first anniversary of the date of grant or the date of the next annual
meeting.


Stock Ownership Guidelines


Non-Employee Directors are required to own shares of the Company’s common stock
(the “Ownership Requirement”) having a value (as described below) equal to the
sum of three (3) times the base annual retainer payable to each Non-Employee
Director as set forth in this Policy as in effect from time to time.

 
 

--------------------------------------------------------------------------------

 
 
For purposes of determining ownership, the following will be used in determining
whether a Non-Employee Director has satisfied the Ownership Requirement:


 
·
One hundred percent (100%) of the value of shares of the Company’s common stock
owned individually, either directly or indirectly, including vested and unvested
restricted stock or restricted stock unit awards or shares acquired upon
exercise of stock options;

 
·
Shares of the Company’s common stock owned jointly, or separately by a spouse,
domestic partner and/or minor children, directly or indirectly.



No other rights to acquire shares of Company common stock (including stock
options or similar rights) shall be considered shares of Company common stock
for purposes of meeting the Ownership Requirements under this Policy.


For purposes hereof, the value of a share of the Company’s common stock,
including vested and unvested restricted stock and restricted stock units, shall
be calculated on the last trading day of each calendar year based on the average
closing price of the Company’s common stock during the prior year (a
“Determination Date”).  Any subsequent change in the value of the shares of
Company common stock during that year will not affect the amount of stock a
Non-Employee Director should hold during that year under this Policy.  If a
Non-Employee Director does not meet the Ownership Requirement as of a
Determination Date, such Non-Employee Director must satisfy the Ownership
Requirement on the next Determination Date.


In the event the annual retainer increases, each Non-Employee Director will have
four (4) years from the time of the increase to acquire any additional shares
needed to satisfy this Policy.


A Non-Employee Director shall have until the end of the first Determination Date
following the fourth anniversary of such Non-Employee Director’s election or
appointment to the Board or upon otherwise becoming a Non-Employee Director of
the Board to satisfy the Ownership Requirement; provided, however, that a
Non-Employee Director who was a Non-Employee Director of the Company as of April
1, 2009, shall have until December 31, 2013 to meet the Ownership Requirement.


Effective Date


This Policy shall become effective April 1, 2009.